DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 12/1/2021.  

STATEMENTS OF REASONS FOR ALLOWANCE
Reasons for allowance have been provided in the Non-Final Rejection mailed 9/1/2021.  In particular:
Independent claims 1, 19, and 20 now contain the subject matter of claim 7 of the claims submitted 6/25/2020, which was previously indicated allowable;
Independent claims 23 and 38 now contain the subject matter of claim 9 of the claims submitted 6/25/2020, which was previously indicated allowable;
Independent claims 39 and 49 now contain the subject matter of claim 15 of the claims submitted 6/25/2020, which was previously indicated allowable;
The dependent claims are allowable by virtue of their dependency upon allowable subject matter.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-6 and 8-49 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135